         Case 1:20-cv-00112-GSK Document 60               Filed 01/28/21       Page 1 of 4




                       In the United States Court of International Trade


SEA SHEPHERD NEW ZEALAND et al.,

               Plaintiffs,

         v.

WILBUR ROSS et al.,                                  Civil Action No. 1:20-cv-00112-GSK

               Defendants,                           Before: Judge Gary S. Katzmann

       and                                           Joint Stipulated Schedule and
                                                     [Proposed] Order
NEW ZEALAND GOVERNMENT,

               Defendant-Intervenor.

                                       Stipulated Schedule

       On November 25, 2020, the Court approved the parties’ joint stipulated schedule for

briefing on Plaintiffs’ motion for a preliminary injunction modifying the schedule orginally

agreed to on November 9th. ECF No. 48. Defendants and Defendant-Intervenor subsequently

filed motions to dismiss in addition to their oppositions to the preliminary injunction motion.

See ECF Nos 55 – 58. In an effort to coordinate the remaining briefing on the preliminary

injunction motion with the briefing on the motions to dismiss, the parties have conferred and

agreed to following stipulated schedule:

                     Action                                             Date

 Plaintiffs file combined Reply in support of     February 12, 2021
 Motion for Preliminary Injunction and
 Opposition to Defendants and Defendant-
 Intervenor’s Motions to Dismiss

 Defendants and Defendant-Intervenor file         March 5, 2021
 Replies in support of Motions to Dismiss




                                Joint Stipulated Schedule - 1 of 3
        Case 1:20-cv-00112-GSK Document 60                 Filed 01/28/21      Page 2 of 4




       Additionally, in the interests of efficiency and for the benefit of the Court, Plaintiffs have

agreed to a limit of 18,000 words for their combined Reply on the the Preliminary Injunction and

Opposition to Motions to Dismiss.


       Respectfully submitted this 28th day of January, 2021.

                                                      s/ Brett Sommermeyer
                                                      Brett Sommermeyer
                                                      Catherine Pruett
                                                      Sea Shepherd Legal
                                                      2226 Eastlake Ave. East
                                                      Seattle, WA 98102
                                                      (206) 504-1600
                                                      brett@seashepherdlegal.org
                                                      catherine@seashepherdlegal.org

                                                      Danielle Replogle
                                                      Lia Comerford
                                                      Earthrise Law Center
                                                      10101 S. Terwilliger Blvd.
                                                      Portland, OR 97219
                                                      (503) 768-6654 (Replogle)
                                                      (503) 768-6823 (Comerford)
                                                      replogled@lclark.edu
                                                      comerfordl@lclark.edu
                                                       Counsel for Plaintiff




                                Joint Stipulated Schedule - 2 of 3
Case 1:20-cv-00112-GSK Document 60        Filed 01/28/21   Page 3 of 4




                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     JEANNE E. DAVIDSON
                                     Director

                                     s/ PATRICIA M. McCARTHY
                                     Assistant Director

                                     s/ STEPHEN C. TOSINI
                                     Senior Trial Counsel
                                     Department of Justice
                                     Civil Division
                                     Commercial Litigation Branch
                                     P.O. Box 480, Ben Franklin Station
                                     Washington, DC 20044
                                     Tel: (202) 616-5196

                                     Attorneys for Defendant United States

                                     s/ Warren E. Connelly
                                     Warren E. Connelly
                                     Trade Pacific PLLC
                                     660 Pennsylvania Ave., S.E.
                                     Suite 401
                                     Washington, D.C. 20003
                                     Phone: 202-223-3760
                                     wconnelly@tradepacificlaw.com

                                     Counsel for the New Zealand Government




                 Joint Stipulated Schedule - 3 of 3
        Case 1:20-cv-00112-GSK Document 60                Filed 01/28/21       Page 4 of 4




                      In the United States Court of International Trade


SEA SHEPHERD NEW ZEALAND et al.,

              Plaintiffs,

         v.                                          Civil Action No. 1:20-cv-00112-GSK

WILBUR ROSS et al.,                                  Before: Judge Gary S. Katzmann

              Defendants,                            Joint Stipulated Schedule and
                                                     [Proposed] Order
       and

NEW ZEALAND GOVERNMENT,

              Defendant-Intervenor.


                                       [Proposed] Order

       Having reviewed the parties’ joint stipulated briefing schedule in this matter, the

Court hereby ORDERS the following briefing schedule:

                    Action                                              Date

 Plaintiffs file combined Reply in support of     February 12, 2021
 Motion for Preliminary Injunction and
 Opposition to Defendants and Defendant-
 Intervenor’s Motions to Dismiss

 Defendants and Defendant-Intervenor file         March 5, 2021
 Replies in support of Motions to Dismiss


       The Court further ORDERS that Plaintiffs shall have an 18,000 word limit for their

combined Reply on the the Preliminary Injunction and Opposition to Motions to Dismiss.

Date: January___, 2021

                                                     _________________________________
                                                     Hon. Gary S. Katzmann
                                                     Judge of the Court of International Trade



[Proposed] Order on Joint Stipulated Schedule
